Exhibit 10.5

 

THE HOWARD HUGHES CORPORATION

 

RESTRICTED STOCK AGREEMENT FOR NONEMPLOYEE DIRECTORS

 

WHEREAS,  [Insert Name] (the “Grantee”) is a director of The Howard Hughes
Corporation (and its successors, the “Company”);

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board (the “Compensation Committee”) on [Insert Date] (the
“Date of Grant”); and

WHEREAS, pursuant to the Company’s Amended and Restated 2010 Incentive Plan (the
“Plan”), and subject to the terms and conditions thereof and the terms and
conditions of this agreement (the “Agreement”), the Company has granted to the
Grantee as of the Date of Grant the right to receive [Insert Amount] shares of
common stock of the Company (the “Restricted Shares”).

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1. Rights of Grantee.  The Restricted Shares subject to this grant shall be
fully paid and nonassessable and shall be either: (i) represented by
certificates held in custody by the Company until all restrictions thereon have
lapsed, together with a stock power or powers executed by the Grantee in whose
name such certificates are registered, endorsed in blank and covering such
Restricted Shares; or (ii) held at the Company’s transfer agent in book entry
form with appropriate restrictions relating to the transfer of such Restricted
Shares, and endorsed with an appropriate legend referring to the restrictions
hereinafter set forth.  The Grantee shall have the right to vote the Restricted
Shares.  Upon vesting of the Restricted Shares pursuant to the terms and
conditions of this Agreement, the Grantee: (x) shall receive cash dividends or
cash distributions, if any, paid or made by the Company with respect to common
shares after the Date of Grant and prior to the vesting of the Restricted
Shares; and (y) shall receive any additional Restricted Shares that the Grantee
may become entitled to receive by virtue of a Restricted Share dividend, a
merger or reorganization in which the Company is the surviving corporation or
any other change in the capital structure of the Company.

2. Restrictions on Transfer of Restricted Shares.  The Restricted Shares subject
to this grant may not be assigned, exchanged, pledged, sold, transferred or
otherwise disposed of by the Grantee, except to the Company, until the
Restricted Shares have become nonforfeitable in accordance with Sections 3 and 4
hereof; provided,  however, that the Grantee’s rights with respect to such
Restricted Shares may be transferred by will or pursuant to the laws of descent
and distribution.  Any purported transfer in violation of the provisions of this
Section 2 shall be null and void, and the purported transferee shall obtain no
rights with respect to such Restricted Shares.

3. Vesting of Restricted Shares.  Subject to the terms and conditions of
Sections 4 and 5 hereof, the Restricted Shares covered by this Agreement shall
become nonforfeitable as follows: 100% of the Restricted Shares covered by this
Agreement on the earlier of: (i) the date of the Company’s annual meeting of
stockholders in [Insert Immediately Following Year]; or (ii) June

 



 

--------------------------------------------------------------------------------

 



1, [Insert Immediately Following Year] (in either case, such date, the "Vesting
Date"); provided that the Grantee continuously serves as a director of the
Company until the Vesting Date.

4. Accelerated Vesting of Restricted Shares.  Notwithstanding the provisions of
Section 3 hereof, the Restricted Shares covered by this Agreement or any
substitute award may become nonforfeitable earlier than the time provided in
such section if any of the following circumstances apply:

(a) Death or Disability:  The Grantee dies while serving as a director of the
Company or the Grantee's service as a director of the Company is terminated
because the Grantee becomes Disabled.  For purposes of this Agreement,
"Disabled" shall mean as a result of injury or sickness, the Grantee is unable
for period of 180 days to perform with reasonable continuity his or her duties
as a director of the Company in the usual or customary way.

(b) Change of Control:  A Change of Control of the Company occurs while the
Grantee is a director of the Company and, in connection with such Change of
Control, the successor corporation does not Assume the award under this
Agreement or the Grantee does not continue to serve as a director of the
successor corporation (or, if the successor corporation is a subsidiary, the
parent corporation).  If the successor corporation Assumes the award under this
Agreement and the Grantee continues to serve as a director of the successor
corporation (or, if the successor corporation is a subsidiary, the parent
corporation) until the Vesting Date, then no such acceleration shall apply.

For purposes of this Agreement, the award under this Agreement shall be deemed
"Assumed" following a Change of Control if the following conditions are met:

(i)



the award is converted into a replacement award covering a number of shares of
the entity effecting the Change of Control (or a successor or parent
corporation), as determined in a manner substantially similar to the treatment
of an equal number of Restricted Shares covered by the award; provided, that to
the extent that any portion of the consideration received by holders of the
Company common stock in the Change of Control transaction is not in the form of
the common stock of such entity (or a successor or parent corporation), the
number of shares covered by the replacement award shall be based on the average
of the high and low selling prices of the common stock of such entity (or a
successor or parent corporation) on the established stock exchange on the
trading day immediately preceding the date of the Change of Control;

(ii)



the replacement award contains provisions for scheduled vesting and treatment on
termination of employment that are no less favorable to the Grantee than the
underlying award being replaced, and all other terms of the replacement award
(other than the security and number of shares represented by the replacement
award) are substantially similar to the underlying award; and





2

--------------------------------------------------------------------------------

 



(iii)



the security represented by the replacement award is of a class that is publicly
held and widely traded on an established stock exchange.

5. Forfeiture of Awards.  Except to the extent the Grantee’s rights to receive
the Restricted Shares covered by this Agreement have become nonforfeitable
pursuant to Sections 3 or 4 hereof, the Grantee’s rights to receive the
Restricted Shares covered by this Agreement shall be forfeited automatically and
without further notice on the date that the Grantee ceases to serve as a
director of the Company prior to the Vesting Date for any reason other than as
described in Section 4.  In the event that the Grantee becomes an employee of
the Company or any of its subsidiaries immediately upon ceasing to be a director
of the Company, the Restricted Shares held by the Grantee on such date will not
be affected and the Grantee’s service as an employee shall be treated as service
as a director for purposes of this Agreement.

6. Retention of Shares.  During the period in which the restrictions on transfer
and risk of forfeiture provided in Sections 2 and 5 above are in effect, the
Restricted Shares covered by this grant shall be either: (a) represented by
certificates retained by the Company, together with the accompanying stock power
signed by the Grantee and endorsed in blank; or (b) held at the Company’s
transfer agent in book entry form with appropriate restrictions relating to the
transfer of such Restricted Shares, and endorsed with an appropriate legend
referring to the restrictions set forth herein.

7. Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided,  however, that
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Restricted Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.

8. Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee.  This Agreement and the Plan shall be
administered in a manner consistent with this intent.  Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any proposed, temporary or final regulations, or any other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

9. Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
 however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent; further,  provided, that the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank Act.

10. Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated

11.



3

--------------------------------------------------------------------------------

 



shall be deemed to be separable from the other provisions hereof, and the
remaining provisions hereof shall continue to be valid and fully enforceable.

11. Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.  The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the plan, have
the right to determine any questions which arise in connection with the grant of
Restricted Shares.

12. Successors and Assigns.  Without limiting Section ‎2 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

13. Governing Law.  This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Delaware without
giving effect to the principles of conflict of laws thereof.

 

[Remainder of Page Intentionally Left Blank, Signature Page to Follow]





4

--------------------------------------------------------------------------------

 



 

Executed in the name and on behalf of the Company, as of the __ day of _____.
201_.

 

 

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------